DETAILED ACTION

Notice to Applicant
	This communication is in response to the Amendment and Remarks for Application 15/303,060 filed 11/11/2021 and the arguments therein. 
Claims 1, 6 and 7 have been amended; and
Claims 1, 2 and 4-8 are currently pending and considered herein.

Allowable Subject Matter
Claims 1, 2 and 4-8 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per claims 1, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many specific limitations in combination as specifically recited in the claim spanning nearly two-and-a-half pages and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
W.O. 2014/039446 A1 to Talasaz et al., hereinafter “Talasaz;” U JP2002117139 A to Ryochi et al., hereinafter “Ryochi;” U.S. 2003/0004906 A1 to Lapointe et al., hereinafter “Lapointe;” and U.S. 2015/0338415 A1 to Hund, hereinafter ‘“Hund.”


Furthermore, in regards to patent-eligibility under 35 U.S.C. §101, Applicant’s claimed invention is patent-eligible because even if there is an abstract idea that otherwise would be defined as a method of organizing human activity – namely determining a treatment that is adjusted based on analyzing an individual’s medical data at various thresholds and making disease state diagnoses – the combination of the communications terminals and the several specific limitations performed, the genetic polymorphism analysis, and disease determination based on quantized test data items – is a practical application of the abstract idea. Furthermore, the claim limitations as a whole amount to “significantly more” than the abstract idea. For at least these reasons, the claims are patent eligible under 35 U.S.C. §101. 
Based on the specific language and steps detailed in the claims, especially for the software-defined sensor, the evidence presented above and Applicant’s arguments at least at pages 11-15 of the Remarks dated 11/11/2020, claims 1, 2 and 4-8 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        09/24/2021


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686